 



Exhibit 10.1
AMENDED AND RESTATED
LICENSE AGREEMENT
between
NPS Allelix Corp.
and
Memory Pharmaceuticals Corp.
[*] CONFIDENTIAL TREATMENT IS REQUESTED

 



--------------------------------------------------------------------------------



 



Table of Contents

                          Page      
ARTICLE 1
  Definitions     3      
ARTICLE 2
  License Grants     7      
ARTICLE 3
  Diligence     8      
ARTICLE 4
  Payments to NPS     9      
ARTICLE 5
  Royalties     10      
ARTICLE 6
  Payment, Reporting, Auditing     12      
ARTICLE 7
  Pre-Clinical Development     14      
ARTICLE 8
  Clinical Development     14      
ARTICLE 9
  Regulatory Affairs     15      
ARTICLE 10
  Manufacture and Supply     15      
ARTICLE 11
  Commercialization     16      
ARTICLE 12
  Trademarks     16      
ARTICLE 13
  Ownership of Intellectual Property and Patent Rights     16      
ARTICLE 14
  Representations and Warranties     20      
ARTICLE 15
  Confidential Information     21      
ARTICLE 16
  Term and Termination     23      
ARTICLE 17
  Arbitration     26      
ARTICLE 18
  Miscellaneous     27        
Schedule A
        33      
Schedule B
        35      
Schedule C
        36      
Schedule D
        38      

[*] CONFIDENTIAL TREATMENT IS REQUESTED

i



--------------------------------------------------------------------------------



 



AMENDED AND RESTATED LICENSE AGREEMENT
     This AMENDED AND RESTATED LICENSE AGREEMENT (the “Agreement”), entered into
as of April 20, 2007 (the “Execution Date”), and having an effective date of
October 15, 2003 (the “Effective Date”), is between, NPS ALLELIX CORP., an
Ontario corporation having it principal place of business at 6850 Goreway Drive,
Mississauga, Ontario L4V 1V7 Canada (“NPS”) and MEMORY PHARMACEUTICALS CORP., a
Delaware corporation, having its principal place of business at 100 Philips
Parkway, Montvale, New Jersey 07645 (“Memory”).
Introduction

1.   Each of NPS and Memory has discovered compounds active as 5-HT6 receptor
antagonists and owns related intellectual property rights.

2.   Memory has expertise in the research and development of pharmaceutical
products, and desires to develop and commercialize products containing compounds
active as 5-HT6 receptor antagonists.

3.   NPS and Memory have previously entered into a License Agreement dated
October 15, 2003 relating to 5-HT6 receptor antagonists (the “Original License
Agreement”) and NPS and Memory now desire to amend and restate the Original
License Agreement in its entirety.

4.   In consideration of the mutual covenants and promises contained in this
Agreement and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, NPS and Memory agree to amend and restate the
Original License Agreement as follows:

ARTICLE 1
DEFINITIONS
As used in this Agreement, the following terms, whether used in the singular or
plural, shall have the following meanings:
     1.1 “Affiliate” means (a) a business entity which owns, directly or
indirectly, at least fifty percent (50%) of the voting shares or other means of
control of a Party; or (b) a business entity in which at least fifty percent
(50%) of the voting shares or other means of control are owned by a Party,
either directly or indirectly; or (c) a business entity, the majority ownership
of which is directly or indirectly common to the majority ownership of a Party.
Notwithstanding the preceeding provisions, once an entity ceases to be an
Affiliate, then such entity shall, without any further action, cease to have any
rights, including license and sublicense rights, under this Agreement that it
has by reason of being an Affiliate.
     1.2 “Agreement Term” means the term of this Agreement, more fully described
in Section 16.1.
[*] CONFIDENTIAL TREATMENT IS REQUESTED

2



--------------------------------------------------------------------------------



 



     1.3 “Bioequivalent Product” means, with respect to a given Product or
Memory Product sold in a given country of the Territory by Memory, its Affiliate
or sublicensee, a product sold by a Third Party in such country containing [*],
as the case may be, as such Product or Memory Product, as the case may be.
     1.4 “Combination Product” means any product containing both (a) an NPS
Compound and/or a Memory Compound which causes it to be considered a Product
and/or Memory Product, and (b) one or more other pharmaceutically active agents
that are not Products or Memory Products.
     1.5 “Cover” (including the variations such as “Covered”, “Coverage” or
“Covering”) shall mean that the making, using, offering for sale, selling,
importing, or exporting of a given product would infringe a claim of a Patent
Right in the absence of a license under such Patent Right. The determination of
whether a product is Covered by a particular Patent Right shall be made on a
country-by-country basis.
     1.6 “Effective Date” means October 15, 2003.
     1.7 “Field” shall mean prophylaxis and treatment of diseases, in all
indications, for either human or veterinary use.
     1.8 “IND” means an Investigational New Drug Application filed with the
United States Food and Drug Administration (“FDA”) for human clinical testing of
a drug.
     1.9 “Initiation of Phase I” means the date that a human is first dosed by
or on behalf of Memory, its Affiliate or sublicensee with a Product or Memory
Product, as the case may be, in a Phase I clinical trial or foreign equivalent.
     1.10 “Initiation of Phase II” means the date that a patient is first dosed
by or on behalf of Memory, its Affiliate or sublicensee with a Product or Memory
Product, as the case may be, in a Phase II clinical trial or foreign equivalent.
     1.11 “Initiation of Phase III” means the date that a patient is first dosed
by or on behalf of Memory, its Affiliate or sublicensee with a Product or Memory
Product, as the case may be, in a Phase III clinical trial or foreign
equivalent.
     1.12 “Launch” means, with respect to a Product or Memory Product, as the
case may be, in a country of the Territory, the date of the first commercial
sale by Memory, its Affiliate or its sublicensee of the given Product or Memory
Product in the given country after Regulatory Approval in such country.
     1.13 “Major Market Countries” means [*].
     1.14 “Memory Compound” means any 5-HT6 receptor antagonist for which Memory
as of the Effective Date or during the term of this Agreement has rights, by
reason of its own conception of such antagonist, and are Covered by Memory
Patent Rights, but are not covered by the NPS Patent Rights. A list of the
Memory Compounds is set forth in Schedule A hereto, as shall be updated from
time-to-time.
[*] CONFIDENTIAL TREATMENT IS REQUESTED

3



--------------------------------------------------------------------------------



 



     1.15 “Memory Patent Rights” means all Patent Rights that Memory owns
relating to 5-HT6 receptor antagonists as listed in Schedule B as updated from
time-to-time, including (a) any patents issuing from any such patent
applications listed in Schedule B and (b) any divisional applications,
continuation applications, continuation-in-part applications, substitutions,
extensions, supplementary protection certificates, reissues, reexaminations,
renewals or the like related to the patents and patent applications listed in
Schedule B.
     1.16 “Memory Product” means any pharmaceutical product that includes, in
whole or as a component, any Memory Compound as an active ingredient thereof.
     1.17 “NPS Compound” means any 5-HT6 receptor antagonist for which NPS as of
the Effective Date has rights, whether by reason of its own conception of such
antagonist, or under agreement with a Third Party, and are Covered by NPS Patent
Rights. NPS Compounds shall include any 5-HT6 receptor antagonist for which
Memory during the term of this Agreement has rights by reason of its own
conception of such antagonist and which also is Covered by the NPS Patent
Rights. A list of the NPS Compounds is set forth in Schedule C hereto, as shall
be updated from time-to-time.
     1.18 “NPS Know-How” means data, knowledge and information, including
materials, samples, chemical manufacturing data, toxicological data,
pharmacological data, preclinical data, assays, platforms, formulations,
specifications, quality control testing data, that are necessary or useful for
the discovery, manufacture, development or commercialization of Product or
Memory Product in the Territory. NPS Know-How does not include the 5-HT6
receptor nor the non-exclusive license NPS obtained from NIH regarding the 5-HT6
receptor.
     1.19 “NPS Patent Rights” means all Patent Rights that NPS owns, or
otherwise has the right to grant the licenses herein relating to 5-HT6 receptor
antagonists as listed in Schedule D as updated from time-to-time, including
(a) any patents issuing from any such patent applications listed in Schedule D
and (b) any divisional applications, continuation applications,
continuation-in-part applications, substitutions, extensions, supplementary
protection certificates, reissues, reexaminations, renewals or the like related
to the patents and patent applications listed in Schedule D. NPS Patent Rights
do not include NPS’ non-exclusive license from NIH to the 5-HT6 receptor
patents.
     1.20 “NDA” means a New Drug Application filed with the FDA, or its foreign
equivalent, for a drug.
     1.21 “NDA Approval” means for a given Product or Memory Product, the date
that the FDA, or its foreign equivalents, approves the NDA for the marketing of
the Product or Memory Product.
     1.22 “Net Sales” shall mean the amount of gross sales of the Product or
Memory Product, as the case may be, invoiced by Memory, its Affiliates and its
sub-licensees to independent third parties (which are, e.g., distributors,
pharmacies, etc.) less deductions of returns (including allowances actually
given for spoiled, damaged, out-dated, rejected, returned Product or Memory
Product sold, withdrawals and recalls), rebates to the extent consistently
applied by Memory to its products (price reductions, rebates to social and
welfare systems, charge backs, cash sales incentives (but only to the extent it
is a sales related deduction which is
[*] CONFIDENTIAL TREATMENT IS REQUESTED

4



--------------------------------------------------------------------------------



 



accounted for within Memory on a product-by-product basis)), government mandated
rebates and similar types of rebates (e.g., P.P.R.S, Medicaid, each as
consistently applied by Memory to its products), volume (quantity) discounts,
each as consistently applied by Memory to its products, taxes (value added or
sales taxes, government mandated exceptional taxes and other taxes directly
linked to the gross sales amount), it being understood that income and capital
gains taxes are not the type of taxes contemplated as a deduction in this
definition of Net Sales.
          Notwithstanding the foregoing, amounts received by Memory, its
Affiliates and sublicensees for the sale of Product or Memory Product among
Memory, its Affiliates or sublicensees for resale shall not be included in the
computation of Net Sales.
     1.23 “Party” and “Parties” means NPS or Memory, or both, as applicable.
     1.24 “Patent Right” means all rights under any patent or patent application
in any country of the Territory, including any substitution, extension or
supplementary protection certificate, reissue, reexamination, renewal, division,
continuation or continuations-in-part thereof.
     1.25 “Phase I” means the first phase of human clinical trials of a drug
required by the US FDA, or similar regulatory body, to gain evidence of safety
and determine optimal dosage for Product(s) or Memory Product(s), as the case
may be. For the US FDA, it is described in 21 CFR Part 312, as it may be
amended.
     1.26 “Phase II” means the second phase of human clinical trials of a drug
required by the US FDA, or similar regulatory body, to gain evidence of efficacy
in the target population, determine optimal dosage, and obtain expanded evidence
of safety for Product(s) or Memory Product(s), as the case may be. For the US
FDA, it is described in 21 CFR Part 312, as it may be amended.
     1.27 “Phase III” or “Pivotal Phase” means the third phase of human clinical
trials of a drug required by the US FDA, or similar regulatory body, to gain
evidence of efficacy in the target population, and obtain expanded evidence of
safety for Product(s) or Memory Product(s), as the case may be. For the US FDA,
it is described in 21 CFR Part 312, as it may be amended.
     1.28 “Pre-Clinical Candidate” shall be an NPS Compound that Memory
designates within 18 (eighteen) months of receipt of NPS Compounds and NPS
Compound intermediates from NPS, which NPS has in stock.
     1.29 “Product” means any and all products for humans or animals that
include, in whole or as a component thereof, a NPS Compound.
     1.30 “Regulatory Approval” means any approvals (including pricing and
reimbursement approvals), licenses, registrations or authorizations of any
national or international or local regulatory agency, department, bureau or
other governmental entity, necessary for the manufacture and sale of a Product
or Memory Product, as the case may be, in the Field in a regulatory jurisdiction
in the Territory by Memory, its Affiliate or sublicensee.
     1.31 “Territory” means all countries and territories in the world.
[*] CONFIDENTIAL TREATMENT IS REQUESTED

5



--------------------------------------------------------------------------------



 



     1.32 “Third Party” means a person or entity other than (i) NPS or any of
its Affiliates, or (ii) Memory or any of its Affiliates.
     1.33 “US” means the United States of America and its possessions and
territories, including Puerto Rico.
     1.34 “Valid Claim” means a claim in any (i) unexpired and issued patent
under NPS Patent Rights or Memory Patent Rights, as the case may be, that has
not been disclaimed, revoked or held invalid by a final unappealable decision of
a court of competent jurisdiction or government agency or (ii) pending patent
application under NPS Patent Rights or Memory Patent Rights, as the case may be.
ARTICLE 2
LICENSE GRANTS
     2.1 License Grants. Subject to the terms and conditions of this Agreement,
NPS grants to Memory the sole and exclusive license, even with respect to NPS
other than as provided in Sections 16.5(c) or (d), including the right to grant
sublicenses pursuant to Section 2.2, under the NPS Patent Rights and to use the
NPS Know-How, to make, have made, use, have used, offer for sale, sell, import,
export, register and/or market Products and/or Memory Products in the Territory
for use in the Field.
          Nothing in this Agreement grants to Memory any right or license to use
NPS Know-How for any purpose other than to make, have made, use, have used,
offer for sale, sell, import, export, register and/or market Products and/or
Memory Products in the Territory for use in the Field.
     2.2 Sublicense Rights.
               (a) The rights and licenses granted to Memory under Section 2.1
shall include the right to grant sublicenses to its Affiliates and Third Parties
under such rights and licenses, in whole or in part, solely to the extent
necessary to make, have made, use, have used, offer for sale, sell, import,
export, register, and/or market Products and/or Memory Products in the Territory
for use in the Field. If Memory grants such a sublicense, Memory shall ensure
that all of the applicable terms and conditions of this Agreement shall apply to
the Affiliate or Third Party sublicensee to the same extent as they apply to
Memory for all purposes. Memory assumes full responsibility for the performance
of all obligations and observance of all terms so imposed on such Affiliate or
Third Party sublicensee and will itself account to NPS for all payments due
under this Agreement by reason of such sublicense.
               (b) Intentionally Omitted.
               (c) Intentionally Omitted.
               (d) Any sublicense may, at the written election of NPS, continue
in full force and effect after the termination of any of the underlying licenses
granted herein to Memory. Upon the licenses granted herein to Memory becoming
fully paid up pursuant to
[*] CONFIDENTIAL TREATMENT IS REQUESTED

6



--------------------------------------------------------------------------------



 



     Section 16.1, any and all sublicenses granted by Memory similarly shall
become fully paid up as to NPS.
ARTICLE 3
DILIGENCE
     3.1 Diligence. Memory shall use reasonable diligence in proceeding with the
development, including: pursuing a clinical candidate; conducting safety and
efficacy trials; obtaining required Regulatory Approvals; manufacturing;
marketing; and sale of Products and/or Memory Products, at Memory’s option, in
the Major Market Countries.
          Reasonable diligence as used in this paragraph shall mean the same
standard of effort as used by Memory, or in any case not less than common in the
industry taken as a whole, in the research, development, clinical testing,
manufacturing, marketing and sale of a product which (i) must receive regulatory
approval in Major Market Countries and (ii) has similar potential as the Product
or Memory Product, as the case may be, taking into account scientific, business
and marketing and return on investment considerations. It is understood that
such Product or Memory Product potential may change from time to time based upon
changing scientific, business, marketing and return on investment
considerations. The Parties also acknowledge that, even within the Major Market
Countries, Memory (and its Affiliates) does not always seek to market its own
products in every such country or seek to obtain regulatory approval in every
such country or for every potential indication. As a result, the exercise by
Memory of reasonable diligence is to be determined by judging its efforts taken
as a whole in the following regions on a region-by-region basis (the regions
being [*]).



          [* ]



          In the event of a dispute between the Parties with respect to whether
Memory has complied with its obligation under this Section 3.1, then such
dispute shall be resolved in accordance with Article 17. The consequences of any
termination under this Section shall be as set forth in Sections 16.3(e), 16.5
and Article 17.
ARTICLE 4
PAYMENTS TO NPS
     4.1 Milestones. Memory shall pay NPS $[*] ([*] dollars) upon [*].
          Notwithstanding the above, for each NPS Compound and Memory Compound,
Memory shall pay NPS the following milestones for Products and Memory Products
being developed by Memory, which shall be non-refundable and non-creditable, and
due and payable as follows:

                 
 
          Event   Payment (US$)  
 
  A.   (i)   [*]           $[*]

[*] CONFIDENTIAL TREATMENT IS REQUESTED

7



--------------------------------------------------------------------------------



 



                 
 
          Event   Payment (US$)  
 
      (ii)   [*]           $[*]  
 
      (iii)   [*]           $[*]  
 
      (iv)   [*]           $[*]  
 
  B.   (i)   [*]           $[*]  
 
      (ii)   [*]           $[*]  
 
      (iii)   [*]           $[*]

          Each payment in this Section 4.1 shall be due and payable by Memory
within [*] days after occurrence of the applicable event, with the exception of
[*] events, in which the payments shall be due and payable by Memory within [*]
days after occurrence of the [*] event. Notwithstanding anything to the
contrary, Memory will make each of such payments only once, for each NPS
Compound and/or Memory Compound for a given indication upon the first occurrence
of a respective event, regardless of how many times the event may be achieved.
For the avoidance of doubt, if a product constitutes both a Product and a Memory
Product, each such payment shall be due only once with respect to such product.
          In the event a milestone payment for a given event for a given NPS
Compound or Memory Compound and indication becomes due, and Memory has not made
payment for such NPS Compound or Memory Compound in such indication for a
milestone listed prior to the milestone payment due, then Memory shall pay the
milestone that is due and all prior listed milestones that were not previously
paid.
          The costs Memory incurred for the validation of the patents in
European countries for European patent application no. [*] or no. [*] pursuant
to Section 13.2(b)(v) (which costs totaled, in the aggregate, $[*]) will be
directly subtracted from owed milestone payments, starting with the [*] and
including subsequent milestones due until validation costs incurred by Memory
equals withheld milestones. For the avoidance of doubt, as a result of such
subtraction, (a) Memory has not and shall not be required to make payment of the
[*], and (b) the milestone payment due with respect to the [*] shall be reduced
from $[*] to $[*]. As set forth in Section 13.2(b)(iii), Memory shall not incur
or be required to pay any additional costs in connection with the validation of
the patents in European countries for European patent application no. [*] or no.
[*] and, accordingly, no further subtraction beyond the subtraction described in
the immediately preceding sentence shall be applied.
     4.2 Upfront Payment. Upon execution and delivery of the Agreement, Memory
shall pay to NPS a one-time nonrefundable payment in the amount of fifty
thousand dollars ($50,000.00).
[*] CONFIDENTIAL TREATMENT IS REQUESTED

8



--------------------------------------------------------------------------------



 



ARTICLE 5
ROYALTIES
     5.1 Royalties.
               (a) Memory shall pay to NPS a royalty payment of [*]% ([*]
percent) for a given Product or Memory Product sold by Memory or its sublicensee
having a Regulatory Approval, based upon the Net Sales of such Product or Memory
Product, as the case may be, which such Net Sales shall be subject to adjustment
as provided in this Article 5. For the avoidance of doubt, if a product
constitutes both a Product and a Memory Product, each such payment shall be due
only once with respect to such product.
               (b) Intentionally Omitted.
     5.2 Term of Royalty Payments. Memory shall calculate and make royalty
payments to NPS under this Article 5 commencing on Launch in any country. The
Net Sales of a given country shall be included for purposes of calculating
royalties under this Section, in the case of a Product or a Memory Product, for
a period of ten (10) years after Launch of such Product or Memory Product in
such country, and upon the expiration of this ten (10) year period, the licenses
granted hereunder by NPS shall be fully paid-up and irrevocable.
     5.3 Adjustments Related to Third Party Competition. For a given Product or
Memory Product in a given calendar quarter, if in a country of the Territory
(a) a Third Party is selling Bioequivalent Product, and (b) Memory has an
obligation to make payments under this Agreement with respect to Net Sales of
the given Product or Memory Product in such country, and (c) a Valid Claim
Covers the given Product or Memory Product in such country and (d) in such
country, sales of units of Bioequivalent Products in aggregate total at least
[*] percent ([*]%) of the aggregate sales of units of (A) Bioequivalent Products
and (B) Products or Memory Products, as the case may be, as measured at the end
of such calendar quarter, and (e) Memory has, if it is reasonable under the
circumstances, brought in the country and continued to diligently prosecute a
patent infringement suit against the Third Party selling the Bioequivalent
Product or another in privity, then Memory shall have the right to calculate
royalties with respect to such calendar quarter by including only [*] percent
([*]%) of the amount Memory would have otherwise included for such country to
calculate sales-based payments if no Bioequivalent Product existed in such
country.
     5.4 Adjustments Related to Third Party Payments. Memory shall be
responsible for payment of the entire consideration owed to any Third Party
pursuant to the terms of any existing or future patent licensing agreement
entered into by Memory relating to the Product or Memory Product, as the case
may be. Memory shall have the right to deduct a maximum of [*] percent ([*]%) of
the consideration actually paid by Memory or its Affiliate to a Third Party with
respect to a license under a patent which Covers an NPS Compound or Memory
Compound, from payments otherwise due and payable by Memory to NPS under this
Agreement.
     5.5 Combination Products. In the event Memory, or its sublicensees, or its
Affiliates intend to sell a Combination Product, the Parties shall meet
approximately one (1) year prior to the anticipated commercial launch of such
Combination Product to negotiate in good faith and
[*] CONFIDENTIAL TREATMENT IS REQUESTED

9



--------------------------------------------------------------------------------



 



agree to an appropriate adjustment to Net Sales to reflect the relative
significance and value of the Product or Memory Product, as the case may be, and
the other pharmaceutically active agent(s) contained in the Combination Product.
If, after good faith negotiations (not to exceed [*]), the Parties cannot agree
to an appropriate adjustment, Net Sales shall equal [*]. However, in no event
shall NPS receive less than [*] percent ([*]%) of the royalties it would receive
for sale of the Product or Memory Product, as the case may be, if it were not in
a Combination Product.
     5.6 Certain Sublicensee Payments. In the event that Memory grants a
sublicense to commercialize a Product or Memory Product under the NPS Patent
Rights to a Third Party, Memory shall pay to NPS, within [*] days after receipt
thereof by NPS from such sublicensee, an amount equal to [*]. Notwithstanding
anything contained herein to the contrary, the aggregate amounts paid by Memory
to NPS pursuant to this Section 5.6 [*] shall in no event exceed $[*].
ARTICLE 6
PAYMENT, REPORTING, AUDITING
     6.1 Currency and Conversion.
               (a) All payments under this Agreement shall be in U.S. Dollars by
wire transfer of immediately available funds in accordance with instruction or
instructions from the Party being paid.
               (b) Whenever calculation of Net Sales requires conversion from
any foreign currency, Memory shall convert the amount of its monthly Net Sales
in foreign currencies for the countries concerned, using for internal foreign
currency translation the monthly average rate of exchange published in the Wall
Street Journal (or some other source agreed upon by the Parties for any
particular country).
               (c) For sublicensees in a country, when calculating the Net
Sales, the sublicensee shall report to Memory the amount of such sales within
thirty (30) days from the end of the reporting period, after having converted
each applicable monthly sales in foreign currency into US Dollars using the
average rate of exchange published in the Wall Street Journal (or some other
source agreed upon by the Parties for any particular country) for each
respective month of the reporting period.
     6.2 Payments. After the Launch of the Product or Memory Product in any
country of the Territory, Memory shall calculate royalty payments set forth in
Article 5 [*] as of [*]. Memory shall pay such payments [*] within [*] days
after the end of each reporting period in which Net Sales occur during the
Agreement Term.
          [*] days after the end of each reporting period, Memory shall deliver
to NPS the following information split among [*] and rest of world:
               (a) Net Sales for each Product and Memory Product; and
               (b) the royalty payments due to NPS for the reporting period.
[*] CONFIDENTIAL TREATMENT IS REQUESTED

10



--------------------------------------------------------------------------------



 



          If NPS reasonably requests additional information relating to gross
sales of the Products and Memory Products in the Major Market Countries,
deductions therefrom to calculate Net Sales and/or adjustments thereto, Memory
agrees to provide such information to NPS within a reasonable time, provided,
that NPS shall have the rights to exercise such requests not more than [*].
          In the event Memory does not pay NPS any amounts due under this
Agreement, including pursuant to Articles 4 and 5, within the applicable time
period set forth herein, without limiting NPS’s rights under Article 16, such
payment shall bear interest, to the extent permitted by applicable law, at the
rate of interest [*] from time to time, for the applicable period calculated on
the number of days such a payment is overdue.
     6.3 Taxes.
               (a) NPS shall pay all applicable taxes levied on NPS under this
Agreement.
               (b) If provision is made in law or regulation of any country for
withholding of taxes of any type, levies on NPS or other charges against NPS
with respect to any amounts payable under this Agreement to NPS, Memory shall
promptly pay such tax, levy or charge for and on behalf of NPS to the proper
governmental authority, and shall promptly furnish NPS with receipt of such
payment. Memory shall have the right to deduct any such tax, levy or charge
actually paid from payment due NPS or be promptly reimbursed by NPS if no
further payments are due NPS. Each Party agrees to assist the other Party in
claiming exemption from such deductions or withholdings under double taxation or
similar agreement or treaty from time to time in force and in minimizing the
amount required to be so withheld or deducted.
     6.4 Blocked Countries. If by reason of law Memory is unable to convert to
U.S. Dollars a portion of the amount due by Memory under this Agreement, then
Memory shall notify NPS in writing and, upon written request from NPS, Memory
shall pay to NPS such portion, in the currency of any other country designated
by NPS and legally available to Memory.
     6.5 Accounting.
               (a) Memory shall maintain and cause its Affiliates and
sublicensees to maintain books of account containing all particulars that may be
necessary for the purpose of calculating all payments under this Agreement. Such
books of account shall be kept at their principal place of business. NPS shall
have the right to engage an independent, certified public accountant to perform,
on behalf of NPS, an audit of such books and records of Memory and its
Affiliates and sublicensees as is necessary to confirm any amounts payable to
NPS under this Agreement for the period or periods requested by NPS and the
correctness of any report or payments made under this Agreement.
               (b) Such audits shall be conducted during normal business hours
upon reasonable prior written notice from NPS (minimum of thirty (30) days) in
such a manner as to not unnecessarily interfere with Memory’s normal business
activities, and shall include results of no more than three (3) preceding
calendar years prior to audit notification.
[*] CONFIDENTIAL TREATMENT IS REQUESTED

11



--------------------------------------------------------------------------------



 



               (c) Such audit shall not occur more frequently than [*] nor more
frequently than [*] with respect to records covering any specific period of
time.
               (d) The use of all information, data, documents and abstracts
referred above shall be for the sole purpose of verifying statements or
compliance with this Agreement, shall be treated as Memory Confidential
Information subject to Article 15 of this Agreement and, except in the event of
a dispute between the Parties regarding amounts payable hereunder or the results
of any audit, need not be retained more than [*] years from the end of the
calendar year to which each shall pertain. Audit results shall be shared by
Memory and NPS.
               (e) If any audit hereunder reveals an underpayment, Memory shall
promptly make up such underpayment. In the event that any audit performed
reveals an underpayment for a [*] payment in excess of [*] percent ([*] %) of
the amount actually paid, such underpayment shall bear interest, to the extent
permitted by applicable law, at the rate of interest [*] from time to time plus
[*] percent ([*] %), for the applicable period calculated on the number of days
such a payment is overdue. If any audit hereunder reveals an overpayment, NPS
shall promptly reimburse such overpayment. [*].
               (f) The failure of NPS to request verification of any payment
calculation during which corresponding records are required to be retained under
this Section 6.5 shall be considered acceptance of such reporting by NPS.
ARTICLE 7
PRE-CLINICAL DEVELOPMENT
     7.1 Memory, at its sole cost, shall pursue further pre-clinical development
of any Pre-clinical Candidate and other preclinical candidates selected by it.
     7.2 [*].
ARTICLE 8
CLINICAL DEVELOPMENT
Memory, at its sole cost and option, shall (1) pursue clinical development of
Product(s) and/or Memory Product(s), and (2) obtain all Regulatory Approvals
which are required for such Product(s) and/or Memory Product(s) to be
manufactured, developed, marketed and sold in the Territory. During the
Agreement Term, Memory shall provide NPS with an [*] summary report on or before
[*] describing the development of the NPS Compounds and/or Memory Compounds by
Memory, its Affiliates, and sublicensees.
In particular, Memory shall in such [*] reports, provide NPS with a written
report describing the then current status and plan, if applicable, for the
development of an NPS Compound/Product and/or Memory Compound/Memory Product.
Said report may be in summary form but shall be comprehensive and shall include
at least (a) the name and location of each Affiliate or sub-licensee which is
then conducting, or during the preceding period has conducted any licensed
activity or which is involved in any research or development utilizing NPS
Compound/Product
[*] CONFIDENTIAL TREATMENT IS REQUESTED

12



--------------------------------------------------------------------------------



 



and/or Memory Compound/Memory Product, (b) a reasonable summary of the status of
each such research or development activity and of the plan for the same for the
following calendar year without the requirement to report any experimental
results and details thereof, and (c) any information concerning the timing of
initiation of all clinical and important pre-clinical studies.
ARTICLE 9
REGULATORY AFFAIRS
Memory, at its sole cost, shall pursue all regulatory affairs in the Territory
related to Product and/or Memory Product, at Memory’s option, including the
preparation and filing of applications for Regulatory Approval, as well as any
or all governmental approvals required to manufacture, or have manufactured,
market and sell such Products and/or Memory Products. Memory shall be
responsible for pursuing, compiling and submitting all regulatory filing
documentation, and for interacting with regulatory agencies, for all such
Products and/or Memory Products in all countries in the Territory. Memory, its
sublicensees, or its Affiliates shall own and file all regulatory filings and
obtain all Regulatory Approvals for all Products and/or Memory Products in all
countries of the Territory.
Memory, at its sole cost, shall report to appropriate authorities in accordance
with local requirements all adverse events related to use of Products and/or
Memory Products worldwide. Adverse events related to the use of Product and/or
Memory Product worldwide shall be in a single database for each Product and/or
Memory Product, centralized, held and owned by Memory.
ARTICLE 10
MANUFACTURE AND SUPPLY
     10.1 Clinical Supplies of Product and/or Memory Product. Memory shall
supply at its own cost all clinical supply of NPS Compounds, Memory Compounds,
Product(s) and/or Memory Product(s) and placebo to be used in the Territory
during the Agreement Term, either by itself, or through a Third Party.
     10.2 Commercial Supply. Memory shall be solely and exclusively responsible
at its own expense for the manufacture and supply of Product and/or Memory
Product for sale in the Territory, either by itself or through Third Parties.
ARTICLE 11
COMMERCIALIZATION
     11.1 Responsibilities of Memory. Except as expressly set forth in
Sections 16.5(c) and 16.5(d) Memory, at its own expense, shall have sole
responsibility and decision making authority for the marketing, promotion, sale
and distribution, if any, of Product and/or Memory Product in the Territory.
During the Agreement Term, Memory shall provide NPS [*] with [*] summary report
describing the commercialization of Products and/or Memory Products in the
Territory by Memory, its Affiliates and sublicensees including the name and
location of each Affiliate or sub-
[*] CONFIDENTIAL TREATMENT IS REQUESTED

13



--------------------------------------------------------------------------------



 



licensee which is involved in the commercialization of Product and/or Memory
Product and a reasonable summary of the pricing, sales and marketing activity in
the Territory for the previous calendar year and the following calendar year.
ARTICLE 12
TRADEMARKS
Memory shall own worldwide all trademarks on and in connection with Products and
Memory Products, and shall, at its cost, be responsible for procurement,
maintenance and enforcement of all worldwide trademarks registration on and in
connection with Products and Memory Products.
ARTICLE 13
OWNERSHIP OF INTELLECTUAL PROPERTY AND PATENT RIGHTS
     13.1 Ownership of Intellectual Property.
          Memory shall require all of its employees to assign all inventions
related to Products and/or Memory Products made by them to Memory, and Memory
shall own such inventions. Within sixty (60) days after the Execution Date, NPS
shall file in the respective patent offices for recordation the appropriate name
changes for all U.S. patents, foreign patents, U.S. patent applications and
allowed foreign patent applications under the NPS Patent Rights to NPS.
     13.2 NPS Patent Rights Prosecution and Maintenance.
               (a) NPS Patent Rights. Promptly after the [*], but in any event
within [*], NPS shall deliver to Memory all records, correspondence, and other
information not in Memory’s possession that is required to prepare, file,
prosecute (including interference and opposition proceedings) and maintain
(including interferences, re-examination, and opposition proceedings)
(collectively “Handle”) the NPS Patent Rights. During the foregoing [*] day
period, the Parties jointly shall develop and implement a transfer plan,
including identifying all such records, correspondence and information,
transferring the patent files from NPS’ patent counsel to Memory’s patent
counsel (as selected by Memory in its sole discretion) and segregating and
storing under NPS’ control, with access rights by Memory, all applicable
laboratory notebooks and other records, correspondence and information relevant
to the ability of Memory to Handle the NPS Patent Rights. Memory shall have the
right, but not the obligation, to Handle the NPS Patent Rights. Memory shall use
reasonable efforts to consult with NPS as to how Memory will Handle the NPS
Patent Rights in sufficient time before any action is due to allow NPS to
provide comments thereon, which comments Memory must reasonably consider if
provided to Memory at least [*] days before such action is due.
                    Should Memory decide that it does not desire to Handle a
patent or patent application under NPS Patent Rights in a given country, it
shall provide written notice to NPS thereof no less than [*] days prior to the
date when the patent or patent application under NPS Patent Rights would become
abandoned in such country. After receiving such notice, NPS
[*] CONFIDENTIAL TREATMENT IS REQUESTED

14



--------------------------------------------------------------------------------



 



may, but is not obligated, to Handle the patent or patent application under NPS
Patent Rights in such country.
               (b) Patent Costs.
                    (i) As of the Effective Date, [*]. For the avoidance of
doubt, Memory and NPS acknowledge and agree that Memory has previously
reimbursed NPS for costs incurred by NPS for Handling the patents and patent
applications under the NPS Patent Rights from the period of eighteen (18) months
after the Effective Date. Within forty-five (45) days after the end of the [*]
day period referred to in the first sentence of Section 13.2(a), NPS shall cause
to be prepared and submitted to Memory a final bill that sets forth all
reasonable patent costs and expenses payable by Memory pursuant to this
Section 13.2(b). Except as set forth in such final bill (or as otherwise may be
mutually agreed upon by the Parties in writing), Memory shall have no further
obligation or liability to NPS with respect to such patent costs and expenses.
                    (ii) For a given patent or patent application under NPS
Patent Rights in a given country for which [*]. At [*] request, [*] shall advise
to the specific reasons for such decision. [*] may, in its sole discretion,
continue to Handle such patent or patent application under NPS Patent Rights in
such country, [*]. If, however, a Valid Claim of such patent under NPS Patent
Rights Covers a Product in such country in which Memory Launches the Product,
[*] to Handle such patent or patent application under NPS Patent Rights with
respect to such country.
                    (iii) The Parties acknowledge that pursuant to the terms of
the Original Agreement (a) Memory was required to pay the costs of validation of
the patents in European countries for European patent application no. [*] and
no. [*] up to the first $[*] ([*] dollars) for both applications combined,
(b) for costs exceeding the first $[*] ([*] dollars) to a maximum of the first
$[*] ([*] dollars) for both applications combined, Memory and NPS agreed to [*],
(c) Memory agreed to pay the costs exceeding the first $[*] ([*] dollars) for
both applications combined, and (d) Memory, at its sole discretion, selected the
countries for validation, which included at the minimum for both European patent
applications, [*]. For the avoidance of doubt, Memory and NPS each acknowledge
and agree that Memory has previously paid all costs required to be paid by it
pursuant to Section 13.2(b)(v) of the Original Agreement (which costs totaled,
in the aggregate, $[*]) and that Memory shall not incur or be required to make
any further payment in connection with such matters, except for annuity costs.
                    (iv) Intentionally Omitted.
                    (v) Intentionally Omitted.
     13.3 Cooperation. The Parties agree to cooperate in the preparation,
prosecution and maintenance of all patent applications filed under Section 13.2,
including obtaining and executing necessary powers of attorney and assignments
by the named inventors, providing relevant technical reports to the filing Party
concerning the invention disclosed in such patent application, obtaining
execution of such other documents which shall be needed in the filing and
prosecution of such patent applications, discussing in good faith foreign filing
strategy, and, as requested, updating each other regarding the status of such
patent applications.
[*] CONFIDENTIAL TREATMENT IS REQUESTED

15



--------------------------------------------------------------------------------



 



     13.4 Infringement. Each Party shall promptly provide written notice to the
other Party during the Agreement Term of any known infringement or suspected
infringement of any patent or patent application under NPS Patent Rights by a
Third Party (hereinafter “Infringement”). Each Party shall promptly provide
written notice to the other Party during the Agreement Term of any known
infringement or suspected infringements of any patent or patent application
under NPS Patent Rights by a Third Party making, using, offering for sale,
selling, or importing a 5-HT6 receptor antagonist or a product containing a
5-HT6 receptor antagonist (hereinafter “5-HT6 Infringement”).
          Memory shall have the first right to bring and control any action or
proceeding with respect to such 5-HT6 Infringement [*] and by counsel of its own
choice, and NPS shall have the right, [*], to be represented in any such action
by counsel of its own choice. If Memory fails to bring any such action or
proceeding with respect to 5-HT6 Infringement within (a) [*] days following the
notice of alleged infringement or (b) [*] days before the time limit, if any,
set forth in the appropriate laws and regulations for the filing of such
actions, whichever comes first, NPS shall have the right, but not the
obligation, to bring and control any such action [*] and by counsel of its own
choice, and Memory shall have the right, [*], to be represented in any such
action by counsel of its own choice.
          A Party that elects to bring and control an infringement action
pursuant to this Section 13.4 shall provide prompt written notice to the other
Party of any such suit commenced or action taken by such Party.
          Upon written request, the Party bringing suit or taking action
(“Initiating Party”) shall keep the other Party informed of the status of any
such suit or action and shall provide the other Party with copies of all
substantive documents and communications filed in such suit or action. The
Initiating Party shall have the sole and exclusive right to select counsel for
any such suit or action.
          The Initiating Party shall, except as provided below, [*]
          If the Initiating Party believes it reasonably necessary, upon written
request to the other Party, the other Party shall join as a party to the suit or
action but shall be under no obligation to participate except to the minimal
extent that such participation is required as the result of its being a named
party to the suit or action and provided the Initiating Party provides [*]. At
the Initiating Party’s written request, the other Party shall offer reasonable
assistance to the Initiating Party at no charge to the Initiating Party except
for [*]. The other Party shall have the right to participate and have its own
representation in any such suit or action at its own expense.
          The Initiating Party shall have the right to control settlement;
provided, however, that no settlement shall be entered into without the written
consent of the other Party, not to be unreasonably withheld.
     13.5 Patent Infringement Suit by Third Party. In the event Memory is named
or joined as a party in a suit or action for patent infringement because of its
exercise of a license granted under the Agreement, Memory shall defend the suit
[*].
[*] CONFIDENTIAL TREATMENT IS REQUESTED

16



--------------------------------------------------------------------------------



 



     13.6 Hatch-Waxman. Notwithstanding anything to the contrary, should a Party
receive a certification for a Product pursuant to the Drug Price Competition and
Patent Term Restoration Act of 1984 (Public Law 98-417), as amended, or its
equivalent in a country other than the United States of America, then such Party
shall immediately provide the other Party with a copy of such certification.
Memory shall have twenty-five (25) days from the date on which it receives or
provides a copy of such certification to provide written notice to NPS (“H-W
Suit Notice”) whether Memory will bring suit, [*], within a forty-five (45) day
period from the date of such certification. Should such twenty-five (25) day
period expire without Memory bringing suit or providing such H-W Suit Notice,
then NPS shall be free to immediately bring suit in its name. If Memory brings
suit, at Memory’s written request, NPS agrees to be named as a party to such
suit. At the initiating Party’s written request, [*]. The other Party shall have
the right to participate and have its own representation in any such suit or
action [*].
     13.7 Memory Patent Rights. For the avoidance of doubt, during and after the
termination of this Agreement, Memory shall own the Memory Compounds, Memory
Products, Memory Patent Rights and all inventions related to the Memory
Compounds, Memory Products and/or Covered by the Memory Patent Rights and,
except as specifically provided in this Agreement, does not grant any license,
interest or other right with respect thereof to NPS. Memory shall have the
right, but not the obligation, at its expense, to Handle the Memory Patent
Rights and/or to bring and control an action or proceeding with respect to any
Memory Patent Rights, at its own expense, without obligation or notice to NPS.
ARTICLE 14
REPRESENTATIONS AND WARRANTIES
     14.1 Representations and Warranties of Both Parties.
               (a) Each Party warrants and represents to the other Party that it
has the full right and authority to enter into this Agreement and that it is not
aware of any impediment which would inhibit its ability to perform the terms and
conditions imposed on it by this Agreement.
     14.2 Representations and Warranties of NPS.
               (a) Corporate Action. NPS represents and warrants to Memory that
all corporate action on the part of NPS, its officers, directors and
stockholders necessary for (i) the authorization, execution and delivery of this
Agreement and (ii) the performance of all obligations of NPS hereunder has been
taken and this Agreement constitutes the legal and binding obligation of NPS,
enforceable against NPS in accordance with its terms.
               (b) No Conflict. NPS represents and warrants to Memory that the
execution of this Agreement and the performance of the transactions contemplated
by this Agreement by NPS will not conflict with or result in a breach of any of
the terms, conditions or provisions of, or constitute a default under any
agreement or other instrument to which NPS is a party or by which it or any of
its property is bound.
[*] CONFIDENTIAL TREATMENT IS REQUESTED

17



--------------------------------------------------------------------------------



 



               (c) Right to Grant Licenses. NPS represents and warrants to
Memory that it has the right to grant Memory the licenses and sublicenses that
NPS hereby grants to Memory under this Agreement. NPS represents and warrants to
Memory that to the best of its knowledge all Patent Rights owned or controlled
by NPS that are directed to 5-HT6 selective receptor antagonists are included in
Schedule D.
               (d) No Material Misstatements. NPS warrants and represents to
Memory that to the best of its knowledge (i) it has not intentionally failed to
disclose any information which would be material to Memory entering into this
Agreement; and (ii) it has provided correct and complete copies of all documents
furnished to Memory.
               (e) NPS Development of 5-HT6 Receptor Antagonists. NPS warrants
and represents that it does not have an active program to develop 5-HT6 receptor
antagonists nor does it, as of the Effective Date and as of the Execution Date,
have any plans to pursue such a program.
     14.3 Representations and Warranties of Memory. Memory represents and
warrants to NPS that all corporate action on the part of Memory, its officers,
directors and stockholders necessary for (i) the authorization, execution and
delivery of this Agreement and (ii) the performance of all obligations of Memory
hereunder has been taken and this Agreement constitutes the legal and binding
obligation of Memory, enforceable against Memory in accordance with its terms.
The execution of this Agreement and the performance of the transactions
contemplated by this Agreement by Memory will not conflict with or result in a
breach of any of the terms, conditions or provisions of, or constitute a default
under any agreement or other instrument to which Memory is a party or by which
it or any of its property is bound.
     14.4 Disclaimer. THE FOREGOING REPRESENTATIONS AND WARRANTIES ARE IN LIEU
OF ALL OTHER REPRESENTATIONS AND WARRANTIES NOT EXPRESSLY SET FORTH HEREIN. NPS
AND MEMORY DISCLAIM ALL OTHER REPRESENTATIONS AND WARRANTIES, WHETHER EXPRESS OR
IMPLIED, WITH RESPECT TO EACH OF THEIR RESEARCH, DEVELOPMENT AND
COMMERCIALIZATION EFFORTS HEREUNDER, INCLUDING, WITHOUT LIMITATION, WHETHER THE
PRODUCTS OR MEMORY PRODUCTS CAN BE SUCCESSFULLY DEVELOPED OR MARKETED, THE
ACCURACY, PERFORMANCE, UTILITY, RELIABILITY, TECHNOLOGICAL OR COMMERCIAL VALUE,
COMPREHENSIVENESS, MERCHANTABILITY OR FITNESS FOR ANY PARTICULAR PURPOSE
WHATSOEVER OF THE PRODUCTS OR MEMORY PRODUCTS. IN NO EVENT SHALL EITHER NPS OR
MEMORY BE LIABLE FOR SPECIAL, INDIRECT, INCIDENTAL OR CONSEQUENTIAL DAMAGES
ARISING OUT OF THIS AGREEMENT BASED ON CONTRACT, TORT OR ANY OTHER LEGAL THEORY.
ARTICLE 15
CONFIDENTIAL INFORMATION
     15.1 Treatment of Confidential Information. In carrying out rights and
obligations under this Agreement, the Parties will be sharing proprietary
information (“Confidential
[*] CONFIDENTIAL TREATMENT IS REQUESTED

18



--------------------------------------------------------------------------------



 



Information”) with each other. Except as permitted by this Agreement, each Party
shall and shall cause its Affiliates to treat Confidential Information received
from the other Party as it treats its own proprietary information. In
particular, it shall not disclose, divulge or otherwise communicate such
Confidential Information to Third Parties, or use it for any purpose except
pursuant to and in order to carry out its obligations under this Agreement
during the Agreement Term and for a period of [*] years thereafter; provided
that, each Party (i) may disclose the Confidential Information to such of its
directors, officers, employees, Affiliates, consultants, subcontractors,
sublicensees or agents (hereinafter “Other Parties”) to the extent reasonably
necessary to carry out its obligations under this Agreement, provided such Other
Parties are bound to confidentiality terms equivalent to those herein and
(ii) hereby agrees to exercise every reasonable precaution to prevent and
restrain the unauthorized disclosure or use of Confidential Information.
     15.2 Release from Restrictions. The provisions of Section 15.1 shall not
apply to any Confidential Information which:
               (a) was known or used by the party receiving the Confidential
Information (“Receiving Party”) or its Affiliates prior to its date of
disclosure to the Receiving Party or its Affiliates by the party disclosing the
Confidential Information (“Disclosing Party”) or its Affiliates, as evidenced by
the prior written records of the Receiving Party or its Affiliates, provided
such Receiving Party did not know of such Confidential Information through
confidential provisions with NPS or Affiliates; or
               (b) either before or after the date of the disclosure to the
Receiving Party or its Affiliates, is lawfully disclosed to the Receiving Party
or its Affiliates by a Third Party rightfully in possession of the Confidential
Information; or
               (c) either before or after the date of the disclosure to the
Receiving Party or its Affiliates, becomes published or generally known to the
public through no fault or omission on the part of the Receiving Party or its
Affiliates, but such inapplicability applies only after such information is
published or becomes generally known; or
               (d) is independently developed by the Receiving Party or its
Affiliates without reference to or reliance upon any Confidential Information of
the Disclosing Party or its Affiliates; or
               (e) is reasonably determined to be required to be disclosed by
the Receiving Party or its Affiliates to comply with applicable securities or
other laws, to defend or prosecute litigation or to comply with governmental
regulations, provided that, the Receiving Party or its Affiliates uses all
reasonable efforts to provide prior written notice of such disclosure to the
Disclosing Party or its Affiliates and to take reasonable and lawful actions to
not be required to disclose and/or minimize the degree of such disclosure.
               (f) is disclosed to a Party’s financial sources or potential
acquirors of its stock or assets (directly or indirectly) so long as, with
respect to a potential purchase the potential acquirer or financial source
executes a confidentiality agreement which is at least as restrictive as the
provisions of this Article 15 (with the exception of the term of the obligations
set forth in this Article 15, which shall be at least [*] years).
[*] CONFIDENTIAL TREATMENT IS REQUESTED

19



--------------------------------------------------------------------------------



 



     15.3 Exceptions. The restrictions set forth in this Article 15 shall not
prevent either Party from (i) preparing, filing, prosecuting or maintaining a
patent application or its resulting patents related to a Product or Memory
Product in accordance with the terms of this Agreement or (ii) disclosing
Confidential Information to governmental agencies to the extent required or
desirable to secure Regulatory Approvals for a Product or Memory Product.
     15.4 Publications. During the Agreement Term, the following provisions set
forth in subsections (a) and (b) below shall apply with respect to the
disclosure in scientific journals, publications or scientific presentations by
any Party relating to any scientific work relating to NPS Compounds, and in the
case of Memory Compounds the provisions of subsection (c) set forth below shall
apply:
               (a) A Party (the “Publishing Party”) shall provide the other
Party with a copy of any proposed publication relating to the work performed
and/or the results achieved in the conduct of the development of a NPS Compound
at least [*] days prior to submission for publication so as to provide such
other Party an opportunity to recommend any changes it reasonably believes are
necessary to preserve the Confidential Information belonging in whole or in part
to such other Party, and the incorporation of such recommended changes shall not
be unreasonably refused;
               (b) If such other Party in writing notifies (“Notice”) the
Publishing Party, within [*] days of receipt of the copy of the proposed
publication, that such publication in its reasonable judgment (i) contains an
Invention for which the other Party reasonably desires patent protection or
(ii) disclosure to competitors could reasonably be expected to have a material
adverse effect on the commercial value of any Confidential Information, the
Publishing Party shall prevent such publication or delay such publication for a
mutually agreeable period of time. In the case of Inventions, a delay shall be
for a period reasonably sufficient to permit the timely preparation and filing
of a patent application(s) or application(s) on the Invention, and in no event
less than [*] days from the date of Notice.
               (c) Memory solely shall initiate all proposed publications
relating to the work performed and/or the results achieved in the conduct of the
development of a Memory Compound, will provide NPS with a copy of such proposed
publication at least [*] days prior to the submission of the publication, and
shall reasonably consider comments by NPS before disclosure.
ARTICLE 16
TERM AND TERMINATION
     16.1 Agreement Term. The Agreement Term shall commence on the Effective
Date and end, unless earlier terminated upon the mutual agreement of the Parties
or in accordance with the provisions of this Article 16, on the date of
expiration of all royalty and other payment obligations (the “Expiration Date”)
under this Agreement. Upon the occurrence of the Expiration Date, the license
granted under this Agreement to make, have made, use, have used, offer for sale,
sell, import, export, register and/or market Products and/or Memory Products
shall be fully paid-up.
[*] CONFIDENTIAL TREATMENT IS REQUESTED

20



--------------------------------------------------------------------------------



 



     16.2 Termination for Breach. Each Party (“Non-Breaching Party”) shall be
entitled to terminate this Agreement by written notice to the other Party
(“Breaching Party”) in the event that the Breaching Party is in default of any
of its material obligations hereunder (other than a default by Memory of its
obligations pursuant to Article 3 hereof, which shall be governed solely by
Section 16.3(e) below) and fails to remedy such default within [*] days ([*])
days for payment defaults) after provision of written notice thereof by the
Non-Breaching Party. Any such notice shall specifically state that the
Non-Breaching Party intends to or reserves the right to terminate this Agreement
in the event that the Breaching Party shall fail to timely remedy the default.
          The effective date of termination under this Section for breach of a
material obligation shall be the date [*] days after provision of written notice
thereof by the Non-Breaching Party.
          In the event Memory does not pay any full payment by reason of a good
faith dispute as to whether such payment is due pursuant to the terms of this
Agreement, NPS shall not have the right to terminate this Agreement as a result
of such nonpayment until resolution of the dispute pursuant to Article 17.
     16.3 NPS’s Right to Terminate.
               (a) Intentionally Omitted.
               (b) Intentionally Omitted.
               (c) Intentionally Omitted.
               (d) Intentionally Omitted.
               (e) In the event that both Memory is in default of Article 3
hereof and Memory fails to remedy such default and failure within [*] after
provision of written notice thereof by NPS, then NPS shall have the unilateral
right to terminate the Agreement [*]. The effective date of termination shall be
[*] days after [*].
     16.4 Memory’s Right to Terminate. In the event that Memory determines it
has a scientific and/or technical problem relating to the development and/or
Regulatory Approval of NPS Compound, Memory Compound, Product and/or Memory
Product, or an economic and/or business problem relating to the development,
Regulatory Approval, and/or marketing of any NPS Compound, Memory Compound,
Product and/or Memory Product, Memory shall have the unilateral right to
terminate this Agreement upon written notice to NPS. The effective date of
termination will be [*] days after provision of written notice by Memory.
     16.5 Consequences of Termination. Upon any termination of this Agreement in
its entirety pursuant to Sections 16.1—16.4, or termination of this Agreement by
NPS in its entirety, the rights and licenses of any kind or nature granted by
NPS to Memory under this Agreement shall terminate on the effective date of
termination. In the event of any such termination, the following shall apply:
[*] CONFIDENTIAL TREATMENT IS REQUESTED

21



--------------------------------------------------------------------------------



 



               (a) Memory shall, upon NPS’s written request, assign and transfer
to NPS, or its Affiliates as requested by NPS, at no expense to NPS, or its
Affiliates, and free of any liens, pledges or security interests other than
those incurred in the commercialization of the Product, all of Memory’s right,
title and interest in and to (i) all trademarks and trademark applications used
or intended for use specifically for the relevant Product(s), (ii) all
regulatory filings (such as INDs and drug master files), Regulatory Approvals,
and clinical trial agreements (to the extent assignable and not cancelled) for
the relevant Product(s), and (iii) all data, including clinical data, materials
and information of any kind or nature whatsoever, in Memory’s possession or in
the possession of its Affiliates or sub-licensees, or its or their respective
agents, related to the relevant Product(s), (iv) all rights relating to the
infringement of NPS Patent Rights, related to the relevant Product(s) and
(v) all patents/patent applications filed, owned or controlled by Memory, its
Affiliates or sublicensees Covering the Product(s). Without limiting the
generality of the preceding sentence, NPS shall, upon such transfer, have the
right to disclose such filings, approvals and data to (i) governmental agencies
of the country or region to the extent required or desirable to secure
government approval for the development, manufacturing, marketing or sale of
Product in the country or region, (ii) Third Parties acting on behalf of NPS,
its Affiliates or sublicensees, to the extent reasonably necessary or desirable
for the development, manufacture, marketing or sale of Product in the country or
region, and (iii) Third Parties to the extent reasonably necessary or desirable
to develop, manufacture, market, or sell Product in the country or region. All
such filings, approvals, patents/patent applications, proceedings, rights and
data transferred to NPS pursuant to this Section 16.5 shall be deemed to be NPS
Confidential Information.
               (b) Upon NPS’s written request, Memory shall supply, or cause to
be supplied, to NPS, its Affiliates or its licensee’s the clinical and/or
commercial supplies of Product(s), pursuant to a supply agreement to be
negotiated in good faith by the Parties, provided that (i) such requirements
shall be supplied to NPS, its Affiliates or its licensee at Memory’s direct
manufacturing costs and allocation of manufacturing overhead, and (ii) Memory’s
supply obligation shall not continue for more than [*] after such termination,
and (iii) Memory shall maintain the same Product(s) quality and specifications
as immediately prior to notice of termination, and (iv) as to other terms, such
agreement shall be reasonably consistent with Memory’s other arm’s length supply
agreements, and (v) NPS shall use reasonable best efforts to effect a transfer
as soon as practicable of Product(s) manufacturing activities from Memory to
another supplier. In addition, Memory shall also transfer to NPS and its
designated supplier a manufacturing transfer package that will enable NPS or
such designated supplier to manufacture the Product(s) in a timely manner.
               (c) Subject to Section 16.5(d), in the event any NPS Compound or
Product is commercialized by NPS or its licensee, which NPS Compound or Product
has completed [*], then NPS shall pay a Royalty on Net Sales of Products of [*]
for the longer of [*] years from first Launch or end of patent protection in a
country. Thereafter, the license is fully paid up and irrevocable.
               (d) In the event any NPS Compound or Product is commercialized by
NPS or its licensee, which NPS Compound or Product has completed [*], in lieu of
the amount set forth in Section 16.5(c), then NPS shall pay a Royalty on Net
Sales of Products of [*] for the
[*] CONFIDENTIAL TREATMENT IS REQUESTED

22



--------------------------------------------------------------------------------



 



longer of [*] years from first Launch or end of patent protection in a country.
Thereafter, the license is fully paid up and irrevocable.
               (e) If, upon termination of this Agreement by NPS pursuant to
Section 16.3, NPS notifies Memory in writing that NPS desires to obtain a
license with respect to the Memory Compounds, NPS shall have the right to
negotiate with Memory for not more than [*] days the right to obtain such
license, provided that Memory’s only obligation shall be to negotiate in good
faith (but, by example, not to reach agreement).
               (f) Memory shall take prompt actions, including the execution of
such instruments, agreements and documents, as are necessary or desirable to
effect its obligations described in Sections 16.(4)(a) and (b). It is agreed
such transfers and actions shall be completed in a manner that will permit NPS
to continue without interruption the business of developing, manufacturing,
marketing and selling the Product(s).
     16.6 Royalty and Payment Obligations. Termination of this Agreement by
either Party for any reason will not release a Party from any obligation to pay
royalties or make any payments, which were accrued prior to the effective date
of termination (including for sales made and events achieved under Article 4,
prior to the date of termination). However, except as specifically provided in
the immediately following sentence, termination of this Agreement by either
Party for any reason will release a Party from any obligation to pay royalties
or make any payments, which would have otherwise become accrued after the
effective date of termination. Solely upon termination by NPS of this Agreement
pursuant to Section 16.2 or Section 16.3 or by Memory of this Agreement pursuant
to Section 16.4, Memory’s obligation to make royalty payments with respect to
Memory Products (but not, for the avoidance of doubt, with respect to Products)
which would have otherwise terminated from and after the effective date of
termination pursuant to Section 16.2, Section 16.3 or Section 16.4, as the case
may be, shall continue as provided in the Agreement.
     16.7 Survival of Obligations. Section 2.2(d), Article 6 (except for
Section 6.2), Section 13.1, Section 13.7, Article 15, Section 16.5,
Section 16.6, Section 16.7, Article 17, Article 18, and any definitions used in
such Section of Article, shall survive the termination of this Agreement in its
entirety.
ARTICLE 17
ARBITRATION
Any dispute, controversy or claim (“Dispute”) arising out of or in relation to
this Agreement, or the breach, termination or invalidity thereof, that cannot be
settled amicably by the Parties after a good faith discussion to resolve the
Dispute by the appropriate officers of the Parties, shall be submitted by either
Party to arbitration conducted in accordance with the rules then in effect of
the American Arbitration Association (“AAA”). Arbitration shall take place in
Newark, New Jersey and shall be conducted by three (3) arbitrators, one of whom
shall be designated by each Party, and the third selected by the other two
(2) arbitrators, all within the time limits established by the then existing
rules of the AAA. If the two (2) designated arbitrators are unable to agree upon
a third arbitrator by two (2) months after submission of the matter to
arbitration, the AAA shall select such third arbitrator within three (3) months
of such original submission. The written
[*] CONFIDENTIAL TREATMENT IS REQUESTED

23



--------------------------------------------------------------------------------



 



decision of the arbitrators shall be made within one (1) year of the selection
of the third arbitrator and shall be final and binding on the parties and may be
enforced in any court having jurisdiction over the Parties or their current
assets. The award rendered by the arbitrators shall include the cost of
arbitration, reasonable attorneys’ fees and reasonable costs for expert and
other witnesses, and in the event of a termination a transition procedure,
including the performance of transition services by Memory, so as to maintain
the value of the assets being transferred to NPS and, to the extent contemplated
by Section 16.5, permit NPS to conduct the business being transferred to it. The
parties shall be entitled to discovery as provided in the Federal Rules of Civil
Procedure. If the issues in dispute involve scientific or technical matters, at
least one of the arbitrators chosen hereunder shall have educational training
and/or experience sufficient to demonstrate a reasonable level of knowledge in
the Field and pharmaceutical drug development. Notwithstanding the preceding
provisions of this Article 17, with respect to any breach or threatened breach
of this Agreement of Section 15.1, 16.2 or any other provision where a Party
would not be appropriately compensated by the payment of money, a party has a
right to seek injunctive relief from any court of competent jurisdiction to
enjoin such breach or threatened breach and/or to seek specific performance.
In the event of a Dispute, a Party shall have no right to toll or delay any
obligation in this Agreement unrelated to the Dispute as a result of the
Dispute. By way of example, if Memory owes NPS $2,000,000 and claims a
$1,000,000 payment is not due by reason of breach of NPS, then Memory shall pay
the $2,000,000, and the parties will resolve such $1,000,000 Dispute pursuant to
Article 17.
ARTICLE 18
MISCELLANEOUS
     18.1 Indemnification.
               (a) Memory agrees to defend NPS and the other NPS Indemnified
Parties at Memory’s cost and expense, and will indemnify and hold NPS and its
directors, officers, employees and agents (the “NPS Indemnified Parties”)
harmless from and against any claims, losses, costs, damages, fees or expenses
arising out of or otherwise relating to (i) activities of Memory and its
Affiliates or sublicensees in the conduct of the License, (ii) the development,
manufacture, use, offer for sale, sale or other disposition of any Product by
Memory, its Affiliates or sublicensees, and each of their distributors,
representatives or anyone in privity therewith, or (iii) the gross negligence or
willful misconduct of Memory, its Affiliates, sublicensees, distributors,
representatives or anyone in privity therewith. In the event of any such claim
against the NPS Indemnified Parties by a Third Party, NPS shall promptly notify
Memory in writing of the claim (provided that any failure or delay to notify
shall not excuse any obligations of Memory except to the extent Memory is
actually prejudiced thereby) and Memory shall solely manage and control, at its
sole expense, the defense of the claim and its settlement provided further that
Memory shall not settle any such claim, if such settlement may have an adverse
effect on NPS, without the prior written consent of NPS, which consent shall not
be unreasonably withheld. The NPS Indemnified Parties shall cooperate with
Memory and may, at their option and expense, be represented in any such action
or proceeding. Memory shall not be
[*] CONFIDENTIAL TREATMENT IS REQUESTED

24



--------------------------------------------------------------------------------



 



liable for any litigation costs or expenses incurred by the NPS Indemnified
Parties without Memory’s written authorization.
               (b) NPS agrees to defend Memory and the other Memory Indemnified
Parties at NPS’s cost and expense, and will indemnify and hold Memory and its
directors, officers, employees and agents (the “Memory Indemnified Parties”)
harmless from and against any claims, losses, costs, damages, fees and expenses
arising out of any claim, arising out of or otherwise relating to (i) activities
of NPS in the conduct of the License, (ii) the development, manufacture, use,
offer for sale, sale or other disposition of any Product by NPS, its Affiliates,
licensees other than Memory, sublicensees and each of their distributors,
representatives or anyone in privity therewith, and (iii) the gross negligence
or willful misconduct of NPS, its Affiliates, licensees, distributors,
representatives or anyone in privity therewith. In the event of any such claim
against the Memory Indemnified Parties by an Independent Third Party, Memory
shall promptly notify NPS in writing of the claim (provided that any failure or
delay to notify shall not excuse any obligation of NPS except to the extent NPS
is actually prejudiced thereby) and NPS shall solely manage and control, at its
sole expense, the defense of the claim and its settlement provided further that
NPS shall not settle any such claim if such settlement may have an adverse
effect on Memory without the prior written consent of Memory, which consent
shall not be unreasonably withheld. The Memory Indemnified Parties shall
cooperate with NPS and may, at their option and expense, be represented in any
such action or proceeding. NPS shall not be liable for any litigation costs or
expenses incurred by the Memory Indemnified Parties without NPS’s written
authorization.
     18.2 Each Party shall to the extent consistent with applicable laws and
regulations limit the disclosure of the financial terms set forth in this
Agreement (such as by requesting confidential treatment of such terms in
documents required to be filed with the US Securities and Exchange Commission).
Neither Party shall originate any publicity, news release, or other public
announcement (with the exception of disclosures in scientific journals,
publications, or scientific presentations that will be controlled by
Section 15.4), written or oral, relating to this Agreement (including without
limitation, the terms of this Agreement) without the prior approval of the other
Party (such approval not to be unreasonably withheld) except solely to the
extent a Party reasonably believes same is otherwise required by law. In the
event prior approval is not provided within [*] days of notice of the publicity,
the Party originating the publicity may proceed with the publicity.
     18.3 Force Majeure. Neither Party to this Agreement shall be responsible to
the other Party for nonperformance or delay in performance of the terms or
conditions of this Agreement due to acts of God, acts of governments, war,
riots, strikes, accidents in transportation, or other causes beyond the
reasonable control of such Party, but such force majeure shall toll any and all
obligations and time periods for so long as such force majeure continues.
     18.4 Bankruptcy. All licenses (and to the extent applicable rights) granted
under or pursuant to this Agreement by NPS to Memory are, and shall otherwise be
deemed to be, for purposes of Section 365(n) of Title 11, US Code (the
“Bankruptcy Code”), licenses of rights to “intellectual property” as defined
under Section 101(60) of the Bankruptcy Code. Unless Memory elects to terminate
this Agreement under Article 16, the Parties agree that Memory, as a licensee or
sublicensee of such rights under this Agreement, shall retain and may fully
exercise
[*] CONFIDENTIAL TREATMENT IS REQUESTED

25



--------------------------------------------------------------------------------



 



all of its rights and elections under the Bankruptcy Code, subject to the
continued performance of its obligations under this Agreement.
     18.5 Governing Law. This Agreement shall be governed by and interpreted in
accordance with the laws of New Jersey without giving effect to principles of
conflicts of law.
     18.6 Waiver. The waiver by a Party of a breach or a default of any
provision of this Agreement by the other Party shall not be construed as a
waiver of any succeeding breach of the same or any other provision, nor shall
any delay or omission on the part of a Party to exercise or avail itself of any
right, power or privilege that it has or may have hereunder operate as a waiver
of any right, power or privilege by such Party.
     18.7 Notices. Any notice or other communication in connection with this
Agreement must be in writing and may be given by any of the following methods:
(i) personal delivery against a signed receipt; (ii) registered or certified
mail, postage prepaid, return receipt requested; or (iii) by overnight delivery
service which obtains a signed receipt. Notice shall be effective when delivered
to the addressee at the address listed below or such other address as the
addressee shall have specified in a written notice actually received by the
addresser.
     If to Memory:
               Memory Pharmaceuticals Corp.
               100 Philips Parkway
               Montvale, New Jersey 07645
               Attn: Head of Business Development
     and
               Sills Cummis Epstein & Gross P.C.
               One Riverfront Plaza
               Newark, New Jersey 07102
               Attn: Ira A. Rosenberg, Esq.
     If to NPS:
               NPS Pharmaceuticals, Inc.
               Morris Corporate Center 1
               4th Floor, Building 8
               300 Interpace Parkway
               Parsippany, New Jersey 07054
               Attn: Head of Business Development
     and
               NPS Pharmaceuticals, Inc.
               Morris Corporate Center 1
               4th Floor, Building 8
               300 Interpace Parkway
[*] CONFIDENTIAL TREATMENT IS REQUESTED

26



--------------------------------------------------------------------------------



 



               Parsippany, New Jersey 07054
               Attn: General Counsel
     18.8 No Agency. Nothing herein shall be deemed to constitute either Party
as the agent or representative of the other Party. Each Party shall be an
independent contractor, not an employee or partner of the other Party. Each
Party shall be responsible for the conduct of activities at its own facilities
and for any liabilities resulting therefrom. Neither Party shall be responsible
for the acts or omissions of the other Party, and neither Party will have
authority to speak for, represent or obligate the other Party in any way without
prior written authority from the other Party.
     18.9 Entire Agreement. This Agreement and the Schedules hereto (which
Schedules are deemed to be a part of this Agreement for all purposes) contain
the full understanding of the Parties with respect to the subject matter hereof
and supersede all prior understandings and writings relating thereto. No waiver,
alteration or modification of any of the provisions hereof shall be binding
unless made in writing and signed by the Parties.
     18.10 Headings. The headings contained in this Agreement are for
convenience of reference only and shall not be considered in construing this
Agreement.
     18.11 Severability. In the event that any provision of this Agreement is
held by a court of competent jurisdiction to be unenforceable because it is
invalid or in conflict with any law of any relevant jurisdiction, the validity
of the remaining provisions shall not be affected, and the Parties shall
negotiate a substitute provision that, to the extent possible, accomplishes the
original business purpose. During the period of such negotiation, and thereafter
if no substituted provision is agreed upon, any such provision which is
enforceable in part but not in whole shall be enforced to the maximum extent
permitted by law.
     18.12 Assignment. Neither this Agreement nor any of the rights or
obligations hereunder may be assigned by either Party without the prior written
consent of the other Party, except to an Affiliate of the assigning Party or to
any other party who acquires all or substantially all of the pharmaceutical
business of the assigning Party by merger, sale of assets or otherwise, so long
as such Affiliate or other party agrees in writing to be bound by the terms of
this Agreement.
     18.13 Successors and Assigns. Except as otherwise provided herein, this
Agreement shall be binding upon and inure to the benefit of the Parties hereto
and their successors and permitted assigns under Section 18.12.
     18.14 Interpretation. The words “include,” “includes” and “including” shall
be deemed to be followed by the phrase “without limitation.” All references
herein to Articles, Sections, and Schedules shall be deemed references to
Articles and Sections of, and Schedules to, this Agreement unless the context
shall otherwise require. Except as otherwise expressly provided herein, all
terms of an accounting or financial nature shall be construed in accordance with
international accounting standards (“IAS”), as in effect from time to time.
Unless the context otherwise requires, countries shall include territories.
[*] CONFIDENTIAL TREATMENT IS REQUESTED

27



--------------------------------------------------------------------------------



 



     18.15 Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed an original but all of such together
shall constitute one and the same instrument.
[*] CONFIDENTIAL TREATMENT IS REQUESTED

28



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to be
executed in their names by their properly and duly authorized officers or
representatives as of the dates below written.

                      NPS ALLELIX CORP.   MEMORY PHARMACEUTICALS CORP.  
 
                   
By:
  /s/ N. Anthony Coles       By:   /s/ James R. Sulat    
 
                   
 
  Title: President & CEO           Title: President & CEO    

[*] CONFIDENTIAL TREATMENT IS REQUESTED

29



--------------------------------------------------------------------------------



 



Schedule A
MEMORY COMPOUNDS
[*]
[*] CONFIDENTIAL TREATMENT IS REQUESTED

30



--------------------------------------------------------------------------------



 



Schedule B
MEMORY PATENT RIGHTS
[*]
[*] CONFIDENTIAL TREATMENT IS REQUESTED

31



--------------------------------------------------------------------------------



 



Schedule C
NPS COMPOUNDS
[*]
[*] CONFIDENTIAL TREATMENT IS REQUESTED

32



--------------------------------------------------------------------------------



 



Schedule D
NPS PATENT RIGHTS
[*]
[*] CONFIDENTIAL TREATMENT IS REQUESTED

33